                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2    150 California Street, 15th Floor
                                                                          San Francisco, California 94111-4500
                                                                     3    Telephone: 415.263.7000
                                                                          Facsimile: 415.263.7010
                                                                     4    E-mail: jfiero@pszjlaw.com

                                                                     5    Attorneys for Equity Owners
                                                                          Ross Sullivan and Kelleen Sullivan
                                                                     6

                                                                     7                                UNITED STATES BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                     8                                        OAKLAND DIVISION

                                                                     9   In re                                                Case No. 17-10065-RLE

                                                                    10            SVC,                                        Chapter 11

                                                                    11                                                        NOTICE AND OPPORTUNITY FOR
                                                                                                        Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                              HEARING ON SULLIVANS’ OBJECTION
                                                                    12                                                        TO SCHEDULED CLAIM OF TROVE
                                                                                                                              PROFESSIONAL SERVICES LLC
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                              Pursuant to L.B.R. 9014-1, no hearing unless objection
                                                                    14                                                        filed or hearing requested.

                                                                    15
                                                                                  PLEASE TAKE NOTICE that Ross and Kelleen Sullivan (the “Sullivans”) have filed an
                                                                    16
                                                                         objection pursuant to section 502 of Title 11 of the Bankruptcy Code and Federal Rule of Bankruptcy
                                                                    17
                                                                         Procedure 3007 (the “Objection”) to the scheduled claim of Trove Professional Services LLC
                                                                    18
                                                                         (“Claimant”).
                                                                    19
                                                                                  PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Local Rules 3007-1 and
                                                                    20
                                                                         9014-1(b)(3)(A):
                                                                    21
                                                                                  Any objection to the requested relief, or a request for hearing on the matter, must be filed
                                                                    22            and served upon the initiating party within 30 days of the mailing of this notice;
                                                                    23            Any objection or request for a hearing must be accompanied by any declarations or
                                                                    24            memoranda of law any requesting party wishes to present in support of its position;

                                                                    25            If there is no timely objection to the requested relief or a request for hearing, the court
                                                                                  may enter an order granting the relief by default.
                                                                    26
                                                                                  In the event of a timely objection or request for hearing:
                                                                    27

                                                                    28


                                                                         DOCS_SF:102649.1 82168/001
                                                                     Case: 17-10065         Doc# 511   Filed: 01/28/20    Entered: 01/28/20 13:29:58           Page 1 of 2
                                                                     1                     The initiating party will give at least seven days written notice of the hearing to
                                                                                           the objecting or requesting party, and to any trustee or committee appointed in
                                                                     2                     the case.
                                                                     3            PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Local Rule 3007-1 of
                                                                     4   the United States Bankruptcy Court for the Northern District of California, where a factual dispute is
                                                                     5   involved, the initial hearing on the objection (if necessary) shall be deemed a status conference at
                                                                     6   which the Court will not receive evidence. Where the objection involves only a matter of law, the
                                                                     7   matter may be argued at the initial hearing.
                                                                     8            PLEASE TAKE FURTHER NOTICE that the Sullivans reserve: (a) the right to object to or
                                                                     9   seek disallowance or reclassification of any claim or scheduled amount that is subject to the Objection
                                                                    10   on any other grounds as the Sullivans may later assert; (b) the rights of the Debtor to assert any claims,
                                                                    11   demands for relief requiring an adversary proceeding consistent with Rules 3007(b) and 7001 of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Federal Rules of Bankruptcy Procedure, counterclaims, rights of offset or recoupment, preference
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         actions, fraudulent transfer actions, or any other bankruptcy or non-bankruptcy claims and causes of
                                                                    14   action against the claimants whose claims are subject to the Objection; and (c) the right to withdraw
                                                                    15   without prejudice the Objection as it applies to the scheduled claim subject to the Objection prior to
                                                                    16   the hearing thereon and, in case of any such withdrawal, to assert the same (or other) objections to that
                                                                    17   claim in a later objection (or later objections) to such claim.
                                                                    18

                                                                    19   Dated: January 28, 2019                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                    20
                                                                                                                   By: /s/ John D. Fiero
                                                                    21
                                                                                                                      John D. Fiero
                                                                    22                                                Attorneys for Equity Owners
                                                                                                                      Ross Sullivan and Kelleen Sullivan
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                             2
                                                                         DOCS_SF:102649.1 82168/001
                                                                     Case: 17-10065         Doc# 511    Filed: 01/28/20     Entered: 01/28/20 13:29:58        Page 2 of 2
